Citation Nr: 1453632	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-19 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether the reduction in the rating for residuals of prostate cancer, including urinary frequency, from 100 percent to 20 percent was proper.

2. Entitlement to a rating in excess of 20 percent for residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	Paul D. Bradley, Agent


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1968 to December 1969.

The record includes additional medical records submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, because these medical records relate only to the Veteran's treatment for his heart condition, they are not potentially relevant to the issue on appeal.  See 38 C.F.R. 20.1304(c).  Accordingly,  appellate consideration may proceed without prejudice to the Veteran.


FINDINGS OF FACT

1.  Service connection for prostate cancer was granted in September 2008 with a 100 percent rating assigned effective July 2008 for an active malignancy.

2.  In August 2009, the RO proposed to reduce the rating which was done by rating decision dated in December 2009 and made effective March 2010.

3.  The reduction in rating was carried out in accordance with applicable procedural requirements.

4.  Throughout the entire period beginning March 2010, the Veteran's residuals of prostate cancer have been manifested by urinary leakage requiring the use of absorbent pads that must be changed not more than two times per day; renal dysfunction has not been shown.

5.  Erectile dysfunction is separately service-connected.



CONCLUSIONS OF LAW

1.  The reduction of rating for the Veteran's residuals of prostate cancer from 100 percent to 20 percent was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Codes (DC) 7528, 7599-7522 (2014).

2.  The criteria for a rating in excess of 20 percent for residuals of prostate cancer 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.115b, DC 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for prostate cancer was granted in September 2008.  At that time, a 100 percent rating was assigned pursuant to 38 C.F.R. § 4.97, DC 7528, for an active malignancy effective July 2008, the date of the claim.  In October 2008, the Veteran underwent a radical prostatectomy.  Pursuant to the regulation, he underwent a VA examination in June 2009.  In August 2009, the RO proposed to reduce the rating to 20 percent based on the findings at the examination and other evidence of record.  Service connection for erectile dysfunction was granted at the same time.

In September 2009, the RO proposed to reduce the rating.  The Veteran did not offer any evidence in response.  In December 2009, the RO reduced the rating to 20 percent effective March 2010.  The Veteran appealed and contends that his disability is worse than currently rated.

Reduction of a 100 Percent Rating

The Board first considers the rating reduction procedure.  Under DC 7528, a single disability rating of 100 percent is warranted for malignant neoplasms of the genitourinary system.  The Note indicates that the 100 percent rating shall continue beyond the cessation of surgical, X- ray, antineoplastic chemotherapy, or other therapeutic procedures with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. §3.105(e).  If there has been no local reoccurrence or metastasis, residuals are to be rated on voiding dysfunction or renal dysfunction, whichever is predominant.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. 
§3.105(e).  

After completing the predetermination procedures, VA must send a veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. §3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. §3.105(i)(2).  

Additionally, the Board notes that the provisions of 38 C.F.R. §§ 3.343 and 3.344, which pertain to terminations of total disability ratings and to rating reductions, are not applicable in this case, as the post-surgery reevaluation of the 100 percent rating assigned for the Veteran's prostate cancer was specifically provided for by the pertinent rating criteria.  

In the present case, the Veteran was notified of the proposed action to reduce his schedular rating for prostate disability in September 2009 and was given the required 60 days to present additional evidence.  The RO also notified him of the planned action taken and his right to a hearing in a letter which accompanied the proposed rating decision.  As such, VA met the due process requirements under 38 C.F.R. §3.105(e) and (i).  

The Board must now consider whether the procedural requirements of DC 7528, governing the evaluation of treatment residuals of prostate cancer have been met.  In this case, the record reflects that the Veteran underwent a radical prostatectomy in October 2008.  The surgery revealed the cancer was limited to his prostate gland, with no extension or cancerous margins.  One week after surgery his condition showed "excellent" results.  

In a June 2009 VA examination, the examiner noted that the Veteran's condition had improved.  The examiner indicated that the Veteran had continued urinary incontinence which required the wearing of absorbent materials which had to be changed less than twice a day.  The examiner also indicated the Veteran had continued erectile dysfunction and a healed 3 cm scar.  There was no indication of an active malignancy.

On the basis of the examination, the RO proposed decreasing his rating to 20 percent in September 2009, provided him the 60-day opportunity to submit additional evidence, and advised him of his right to a hearing on the proposed new rating.  The Veteran did not submit any additional evidence or argument.  Clinical evidence at the time of the reduction and since indicates that there has not been a recurrence of prostate cancer since the prostatectomy in October 2008.

Therefore, because the evidence indicated that there had been no local recurrence or metastasis following the last documented prostate cancer treatment (e.g. prostatectomy) in October 2008, the Board finds the reevaluation of the rating pursuant to DC 7528 and reduction by rating decision dated in December 2009, made effective to March 2010 was procedurally proper.

Entitlement to Increased Rating for Residuals of Prostate Cancer

At the time of the reduction in December 2009, the Veteran was assigned a 20 percent rating effective March 2010.  He now asserts on appeal that he is entitled to a rating in excess of 20 percent.

The provisions of DC 7528 allow that, if there has been no local reoccurrence or metastasis, the residuals of malignant neoplasms of the genitourinary system, which include prostate cancer, should be rated based on voiding dysfunction or renal dysfunction, whichever is predominant.  Hence, as the medical evidence of record shows that there has been no local reoccurrence or metastasis of the cancer, the Veteran's prostate disability must be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

In order to warrant a rating in excess of 20 percent, the evidence must show: 

* urinary retention requiring intermittent or continuous catheterization (30 percent for obstructed voiding); 
* urinary tract infection manifested by recurrent symptomatic infection requiring drainage, frequent hospitalization, and/or continuous intensive management (30 percent for urinary tract infection); 
* urinary frequency manifested by a day-time voiding interval less than one hour, or awakening to void five or more times per night (40 percent for urinary frequency); 
* continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed two to four times per day (40 percent for voiding dysfunction); 
* albumin constant or recurring with hyaline and granular casts or red blood cells, or hypertension at least 10 percent disabling under DC 7101 (30 percent under renal dysfunction).

In this case, a rating in excess of 20 percent is not warranted.  First, at the January 2007 VA examination, the examiner noted that there was no history of urinary tract infections, obstructed voiding, stones, renal dysfunction, renal failure, nephritis, or hydronephrosis.  Additionally, private treatment records did not show hospitalization or continuous intensive management for such symptoms.  Therefore, an increased rating is not warranted based on urinary tract infections or urinary retention.

Next, regarding urinary frequency and leakage, the Veteran has not complained of urinary frequency manifested by a day-time voiding interval less than one hour, or awakening to void five or more times per night.  At the VA examination, he indicated daytime voiding of every 2-3 hours and nighttime of 4 times per night.  Therefore, an increased rating is not warranted based on urinary frequency.

Additionally, the Veteran's urinary incontinence was not frequent enough to warrant an increased rating.  For example, he stated at the VA examination that he was required to change absorbent materials less than 2 times per day.  Since his incontinence was not "continuous" or required the changing of an absorbent pad two to four times a day, an increased rating on this basis is not warranted. 

Further, as the evidence shows that the Veteran's residuals are predominantly manifested by voiding dysfunction, a higher rating for renal dysfunction is not warranted.  In addition, the June 2009 VA examination report specifically noted that there was no evidence of renal dysfunction.  Moreover, there is no evidence of unusual albumin levels.  

Furthermore, his blood pressure reading taken at the June 2009 VA examination was 140/90 but subsequent more recent blood pressure reading are in the 110-125/70-80s range.  None of these readings are to a compensable level under DC 7101.  As a result, the Board concludes that the criteria for a rating in excess of 20 percent have not been met.

As noted above, the Veteran also continued to experience erectile dysfunction.  He is separated assigned a noncompensable rating under DC 7599-7522 due to his erectile dysfunction.  38 C.F.R. § 4.115b.  Under this code, a compensable rating is not warranted unless there is a penis deformity with loss of erectile power.  Because no penis deformity was noted, no compensable rating for his erectile dysfunction is warranted.

The Board has also considered the Veteran's statements as to his worsening disability. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, residuals of prostate cancer are not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings for his residuals of prostate cancer; however, ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the service-connected disability is evaluated, more probative than the Veteran's assessment of the severity of his disability.

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as incontinence and frequency, are the symptoms included in the criteria found in the rating schedule for his disability.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran's prostate cancer claim arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination in June 2009, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither he nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The reduction of rating for the Veteran's residuals of prostate cancer, including urinary frequency, from 100 percent to 20 percent was proper, the appeal is denied.

A rating in excess of 20 percent for residuals of prostate cancer is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


